Citation Nr: 1524652	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to October 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from July 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2013, the Board denied the claims of entitlement to service connection for tinnitus and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and depressive disorder.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  The same day, the Court issued an order granting the Joint Motion, returning the case to the Board.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus was first manifest during active service and has persisted chronically since.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability, an in-service occurrence or aggravation of a disease or injury, and a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims entitlement to service connection for tinnitus as directly related to his active service.  Specifically, he asserts he was exposed to significant acoustic trauma performing his duties as a combat engineer during active service.  The Board finds that the Veteran's claimed acoustic trauma is consistent with the places, types, and circumstances of the Veteran's service in the Army at that time.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a combat engineer.  In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).

The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and persistent symptoms since service sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  

The Veteran was provided VA audiological examination in August 2010, for reasons stated in the February 2015 Joint Motion for Remand, the opinion provided in the resulting examination report is inadequate.  In light of the fact that the Veteran is competent to report that he has tinnitus and the VA examiner's opinion is inadequate, the Board finds the Veteran's description of his tinnitus and its duration more probative than the VA examiner's opinion on etiology.  The Veteran has indicated that he has suffered from tinnitus since his period of active service and based on the evidence of record the Board does not find this assertion incredible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for recurrent tinnitus is granted.


REMAND

The Veteran claims entitlement to an acquired psychiatric disorder, to include PTSD, adjustment disorder, and depressive disorder.  

In relation to this claim, the Veteran was provided a VA examination in January 2011.  At this examination the Veteran reported that he suffered a stroke in 2007 and, as a result, was receiving Social Security Administration (SSA) disability benefits.  In light of the January 2011 VA examiner's determination that there is a greater probability that the Veteran's depressive disorder may be related to his stoke than to his Vietnam experiences, the SSA records related to disability benefits for stroke are relevant.  Thus, it is necessary to obtain those records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see also 38 C.F.R. § 3.159(c)(2).

Moreover, as the Veteran has indicated that he received private treatment for his stroke an attempt should be made to obtain these records as well.  VA has a duty to assist the Veteran in obtaining relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Finally, as new evidence is expected to be added to the claims file it is necessary to provide the Veteran with a new examination and request the examiner provided an opinion on the etiology of any acquired psychiatric disorder that takes into consideration the new evidence.  Additionally, in light of the conflicting evidence in regards to the nature of the Veteran acquired psychiatric disorder, the VA examiner should address this evidence in providing any diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any relevant records.  The Veteran should be asked to execute a medical release form for records held by any healthcare provider that he identifies.  If a valid medical release form is received, obtain copies of all available treatment records from the identified healthcare provider.  Copies of the records obtained must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  38 C.F.R. §§ 3.159(c), (e) (2014).

2.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2014).  

3.  Following completion of items (1) and (2), schedule the Veteran for an appropriate VA examination to address the etiology of any currently diagnosed acquired psychiatric disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following:  

(a) List each acquired psychiatric disorder diagnosed.  In doing so, please address the conflicting evidence of record pertaining to what diagnosis the Veteran's psychiatric symptoms merit.  

(b) As to each acquired psychiatric disorder diagnosed, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed acquired psychiatric disorder is etiologically related to the Veteran's active military service?
 
The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


